Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 is the broadest independent claim. Claim 1 recites: a method for atrial fibrillation mapping using atrial fibrillation cycle length gradients that includes the step of calculating, at multiple intra-cardiac locations, respective average atrial fibrillation cycle-length (AFCL) values, determining, utilizing statistical analysis, whether the calculated average AFCL values are indicative of a regular atrial fibrillation (AF) activity for all of the multiple intra-cardiac locations, for a plurality of average AFCL values that are determined to be indicative of regular AF activity, calculating gradients between pairs of the average AFCL values, and presenting the calculated AFCL gradients, over time, to a user, overlaid on a map of at least a portion of the heart. Additionally, claim 1 as proposed recites that the multiple intra-cardiac locations are different locations relative to a source of atrial fibrillation.
	The closest prior art of record is Ng in view of Bailin. Ng in view of Bailin discloses: a method for atrial fibrillation mapping using atrial fibrillation cycle length gradients that includes the step of calculating, respective average atrial fibrillation cycle-length (AFCL) values, determining, utilizing statistical analysis, whether the calculated average AFCL values are indicative of a regular atrial fibrillation (AF) activity for all of the multiple intra-cardiac locations, for a plurality of average AFCL values that are determined to be indicative of regular AF activity and calculating gradients between pairs of the average AFCL values. However, Ng in view of Bailin fails to disclose presenting the calculated AFCL gradients, over time, to a user, overlaid on a map of at least a portion of the heart. Additionally, Ng in view of Bailin fails to disclose calculating .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792